DETAILED ACTION
“Press System and Control Method for Press System”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (JP 3-53838 – see the translation copy) in view of Toshio (JP 58-81600 A – see the translation copy).
Regarding claim 1, Oyama discloses a press system (see page 1 of the translation copy) comprising:
a press device (see “press machine” in the Example section of page 1) configured to perform press working on a workpiece;
a detection device (2) configured to detect a press load applied for the press working by the press device (see the Example section of page 1);
a number acquisition device (3) configured to acquire a number of cycles of press loading (by detecting strokes per minute, see page 1),
 a stress calculation device (5) configured to calculate a stress applied to the press device, the stress corresponding to the press load for each section of the press loading region (see the Example section of page 1); and
a degree-of-fatigue calculation device (5) configured to calculate a degree of fatigue of the press device, based on respective stresses applied to the press device and respective numbers of cycles of press loading, for the plurality of sections of the press loading region (see the last four lines of the “means for solving a problem” section on page 1 and the “example” section).
Oyama does not expressly disclose the calculation to acquire a number of cycles of press loading includes for each section of a plurality of sections into which a press loading region over a total length of a slide stroke is divided.  However, Toshio discloses a press load of a press 
Regarding claim 2, the press system according to claim 1, Oyama further discloses an informing device (6) configured to give predetermined information based on the degree of fatigue of the press device calculated by the degree-of-fatigue calculation device (see page 2).
Regarding claim 3, the press system according to claim 1, Oyama discloses wherein the press loading region is divided into a plurality of sections (see the last seven lines of page 1), based on at least one of predetermined length intervals of the slide stroke and predetermined press load intervals (see the last seven lines of page 1 and page 2).
Regarding claim 4, the press system according to claim 1, Oyama discloses wherein the degree-of-fatigue calculation device (5) is configured to calculate a degree of fatigue based on the stress applied to the press device and the number of cycles of press loading, for each 
Regarding claim 6, Oyama discloses a control method for a press system (see pages 1-2), the control method comprising:
performing press working on a workpiece (see “press machine” in Example section of page 1);
detecting a press load (by a load sensor (2), see the Example section on page 1) applied for the press working;
acquiring a number of cycles of press loading (by a rotation detection circuit (3)) detecting strokes per minute, see page 1);
calculating a stress applied to the press device (by a computing unit (5)), the stress corresponding to the press load for each section of the press loading region (see the Example section of page 1); and
calculating a degree of fatigue (by the computing unit (5)) of the press device, based on respective stresses applied to the press device and respective numbers of cycles of press loading, for the plurality of sections of the press loading region (see the last four lines of the “means for solving a problem” section on page 1 and the “example” section).
Oyama does not expressly disclose the calculation to acquire a number of cycles of press loading includes for each section of a plurality of sections into which a press loading region over a total length of a slide stroke is divided.  However, Toshio discloses a press load of a press machine, wherein the points a pressurized mechanism of the press machine measures each time a predetermined stroke changes (see “at every prescribed changed in the stroke” in the .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various press with load monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	March 13, 2021